DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0238350) in view of Ludwig et al. (US 2014/0317300).

Regarding claim 14, Zhou discloses 
A method performed by a Policy and Charging Rules Function (PCRF) node of a telecommunication network (Fig. 6), the method comprising: 
receiving a notification from an Application Function (AF) node of the telecommunication network that the TDF node has detected a particular Over-the-Top (OTT) application (¶ [0220]: an AF sends traffic information to the PCRF. The traffic information is carried in a message, ; 
determining that resources for the particular OTT application cannot be allocated (¶ [0251]: In step 118, the PCEF sends an event notification to the PCRF, where the event notification carries a resource reservation failure indication (carried in an Event-Trigger AVP) and the corresponding PCC rule (carried in a Charging-Rule-Report AVP)); and 
notifying the AF node that resources for the particular OTT application cannot be allocated (¶ [0263]: The PCRF sends the event notification to the AF, which carries the resource reservation failure indication (carried in a Specific-Action AVP) and the flow identifier (carried in the Flows AVP)).
Zhou discloses all the subject matter of the claimed invention with the exception of a Traffic Detection Function (TDF) node. Ludwig from the same or similar fields of endeavor discloses a Traffic Detection Function (TDF) node (¶ [0097]: the sequences depicted in FIG. 8 are carried out in a system comprising the first and second network nodes, such as PCRF 830 and AF/TDF 850 (previously described network nodes 600 and 700) as well as UE 810, PCEF 820, and SPR 840; ¶ [0098]: The AF or TDF detects the new service establishment and contacts the PCRF for a resource reservation by sending a request. For example, the AF 850 provides the PCRF 830 with service session data for the purpose of authorizing the IP flows, i.e. unidirectional flows of IP packets with the same source IP address and port number and the same destination IP address and port number and the same transport protocol, see Authorization Request (AAR) in FIG. 8. The service session data includes an indication of the type of service). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., sending, by AF, traffic information to PCRF to enable the PCRF to generate PCC rule, of Zhou by sending, by AF/TRF, traffic information to PCRF to enable the PCRF to generate PCC rule of Ludwig. The motivation would have been to improve 
Regarding claim 19 referring to claim 14, Zhou discloses A Policy and Charging Rules Function (PCRF) node configured for operation in a telecommunication network, the PCRF node comprising: receiver circuitry; transmitter circuitry; and processing circuitry configured to: ... (Fig. 5: PCRF entity; ¶ [0205]: The PCRF entity includes a first receiving module 502 and a sending module 504; ¶ [0210]: It is to be noted that the various modules described above may be implemented by software or hardware. Implementation by hardware may, but may not necessarily, be performed in the following manner: the various modules described above are located in a same processor, or the various modules described above are located in their respective processors in any combination form).

Regarding claims 16 and 21, Zhou discloses 
wherein determining that resources for the particular OTT application cannot be allocated (¶ [0251]: In step 118, the PCEF sends an event notification to the PCRF, where the event notification carries a resource reservation failure indication (carried in an Event-Trigger AVP) and the corresponding PCC rule (carried in a Charging-Rule-Report AVP)) comprises: 
generating Policy Control and Charging (PCC) rules for the particular OTT application; providing the PCC rules to a Policy and Charging Enforcement Function (PCEF) node of the telecommunication network; (¶ [0230]: In step 104, the PCRF provides the PCC rule made after the policy decision to a PCEF) and 
receiving a notification from the PCEF node of a release or unsuccessful resource allocation for the particular OTT application by the PCEF node (¶ [0251]: In step 118, the PCEF sends an event notification to the PCRF, where the event notification carries a resource reservation failure indication (carried in an Event-Trigger AVP) and the corresponding PCC rule (carried in a 

Regarding claims 17 and 22, Zhou discloses 
wherein the method further comprises: the PCRF node receiving a subscription request from the AF node, requesting notification with respect to a status of resource allocation for the particular OTT application; wherein the step of notifying is performed by the PCRF node in response to the subscription request (¶ [0221]: the PCRF makes a policy decision and makes a PCC rule according to a network policy, the traffic information and user subscription information etc. In this process, the PCRF may need to interact with an SPR and acquire the user subscription information).
Zhou discloses all the subject matter of the claimed invention with the exception of the TDF node. Ludwig from the same or similar fields of endeavor discloses the TDF node (¶ [0097]: the sequences depicted in FIG. 8 are carried out in a system comprising the first and second network nodes, such as PCRF 830 and AF/TDF 850 (previously described network nodes 600 and 700) as well as UE 810, PCEF 820, and SPR 840; ¶ [0098]: The AF or TDF detects the new service establishment and contacts the PCRF for a resource reservation by sending a request. For example, the AF 850 provides the PCRF 830 with service session data for the purpose of authorizing the IP flows, i.e. unidirectional flows of IP packets with the same source IP address and port number and the same destination IP address and port number and the same transport protocol, see Authorization Request (AAR) in FIG. 8. The service session data includes an indication of the type of service). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify 

Regarding claims 18 and 23, Zhou discloses all the subject matter of the claimed invention with the exception of wherein the method further comprises, as initial steps of the method: the PCRF node engaging an Internet Protocol Connectivity Access Network (IP-CAN) Bearer Establishment procedure with a Policy and Charging Enforcement Function (PCEF) node of the telecommunication network; and the PCRF node initiating a TDF node session establishment procedure for directly communicating with the TDF node. Ludwig from the same or similar fields of endeavor discloses wherein the method further comprises, as initial steps of the method: the PCRF node engaging an Internet Protocol Connectivity Access Network (IP-CAN) Bearer Establishment procedure with a Policy and Charging Enforcement Function (PCEF) node of the telecommunication network (¶ [0101]: the PCEF initiates the bearer procedure so that either a new bearer is established or an existing one between the UE 810 and the PCEF 820 is modified, depending on the received QoS information; ¶ [0109]-[0112]: In order to do so, the PCRF checks: the Bearer Control Mode that has been designed to the user during the IP-CAN session establishment, if the Bearer Control Mode indicates UE-initiated bearer establishment, the PCRF checks the operator network deployment, i.e. the support of dedicated bearers initiated by the UE, the QCI assigned to the PCC Rules derived for the service); and the PCRF node initiating a TDF node session establishment procedure for directly communicating (¶ [0102]: The AF checks the resource type (if not checked earlier) provided by the PCRF during the AF session establishment) with the TDF node (¶ [0097]: the sequences depicted in FIG. 8 are carried out in a system comprising the first and second network nodes, such as PCRF 830 and AF/TDF 850 (previously described network nodes 600 and 700) as  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., sending, by AF, traffic information to PCRF to enable the PCRF to generate PCC rule, of Zhou by establishing, by the PCRF, IP-CAN session with the PCEF and establishing the AF session with the AF/TDF of Ludwig. The motivation would have been to improve the handling of resources in the network, and particularly to optimize signaling in the network (Munoz ¶ [0035]).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0238350) in view of Ludwig et al. (US 2014/0317300) as applied to claim 14, and further in view of 3GPP TS 29.214 v15.2.0 (2017-12).

Regarding claims 15 and 20, Zhou in view of Ludwig discloses all the subject matter of the claimed invention with the exception of wherein determining that resources for the particular OTT application cannot be allocated comprises any of: the PCRF node being unable to identify the particular OTT application; or the PCRE node being unable to generate Policy Control and Charging (PCC) rules for the particular OTT application, which PCC rules are to be provided to a Policy and Charging Enforcement Function (PCEF) node of the telecommunication network. 3GPP TS 29.214 from the same or similar fields of endeavor discloses wherein determining that resources for the particular OTT application cannot be allocated comprises any of: the PCRF node being unable to identify the particular OTT application; or the PCRE node being unable to generate Policy Control and Charging (PCC) rules for the particular OTT application, which PCC rules are to be provided to a Policy and Charging Enforcement Function (PCEF) node of the telecommunication network (Section 4.3.2 page 11: The PCRF may check that the service information provided by the AF is consistent with the operator defined policy rules before storing the service information. The service information shall be used to derive the QoS for the service. The PCRF may reject the request received from the AF and as a result the PCRF shall indicate, in the response to the AF, the service information that can be accepted by the PCRF. The PCRF may temporarily not be able to provide the service delivery that AF requested (e.g. due to RAN user plane congestion). In this case, the PCRF may send a re-try interval information to the AF. The re-try interval indicates when service delivery may be retried by the AF over Rx; Section 4.4.1 page 16: If the PCRF fails in installing PCC/QoS rules based on the provided service information due to resource allocation failure as specified in 3GPP TS 29.212 [8] and if requested by the AF, the PCRF shall send an RAR command to the AF with the Specific-Action AVP set to the value INDICATION_OF_FAILED_RESOURCES_ALLOCATION to report the resource allocation failure, the Flows AVP containing the service data flows corresponding to the resources that could not be allocated, and the content version within the Content-Version AVP if it was included when the corresponding media component was provisioned; Section 4.4.2 page 18: When the AF receives the re-try interval within the Retry-Interval AVP, the AF shall not send the same service information to the PCRF again (for the same IPCAN session) until the re-try interval has elapsed; Section 5.3.39 page 44: The Retry-Interval AVP (AVP code 541) is of type Unsigned32, and it indicates a time interval in seconds to wait until which the AF retries to send the same service information to the PCRF (for the same IP-CAN session) when the service information is temporarily rejected by the PCRF (e.g. due to the detected congestion status of the cell the user is located in). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Zhou in .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0238350) in view of Ludwig et al. (US 2014/0317300) and 3GPP TS 29.214 v15.2.0 (2017-12).

Regarding claim 24, Zhou discloses 
A method performed by an Application Function (AF) node of a telecommunication network, the method comprising: transmitting a notification to a Policy and Charging Rules Function (PCRF) node of the telecommunication network, indicating that the TDF node has detected a particular Over-the-Top (OTT) application (¶ [0220]: an AF sends traffic information to the PCRF. The traffic information is carried in a message, which includes one or more media components (carried in a Media-Component-Description AVP)); 
receiving a return notification from the PCRF node, indicating that resources for the particular OTT application cannot be allocated (¶ [0263]: The PCRF sends the event notification to the AF, which carries the resource reservation failure indication (carried in a Specific-Action AVP) and the flow identifier (carried in the Flows AVP)).
Zhou discloses all the subject matter of the claimed invention with the exception of a Traffic Detection Function (TDF) node. Ludwig from the same or similar fields of endeavor discloses a Traffic Detection Function (TDF) node (¶ [0097]: the sequences depicted in FIG. 8 are carried out in a system comprising the first and second network nodes, such as PCRF 830 and AF/TDF 850 (previously described  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, e.g., sending, by AF, traffic information to PCRF to enable the PCRF to generate PCC rule, of Zhou by sending, by AF/TRF, traffic information to PCRF to enable the PCRF to generate PCC rule of Ludwig. The motivation would have been to improve the handling of resources in the network, and particularly to optimize signaling in the network (Munoz ¶ [0035]).
Zhou in view of Ludwig discloses all the subject matter of the claimed invention with the exception of acting on the unsuccessful allocation, as indicated by the return notification, by retransmitting the notification from the TDF node to the PCRF node. 3GPP TS 29.214 from the same or similar fields of endeavor discloses acting on the unsuccessful allocation, as indicated by the return notification, by retransmitting the notification from the TDF node to the PCRF node (Section 4.3.2 page 11: The PCRF may check that the service information provided by the AF is consistent with the operator defined policy rules before storing the service information. The service information shall be used to derive the QoS for the service. The PCRF may reject the request received from the AF and as a result the PCRF shall indicate, in the response to the AF, the service information that can be accepted by the PCRF. The PCRF may temporarily not be able to provide the service delivery that AF requested (e.g. due to RAN user plane congestion). In this case, the PCRF may send a re-try interval information to the AF. The re-try interval indicates when service delivery may be retried by the AF over Rx; Section 4.4.1 page 16: If the PCRF fails in installing PCC/QoS rules based on the provided service information due to resource allocation failure as specified in 3GPP TS 29.212 [8] and if requested by the AF, the PCRF shall send an RAR command to the AF with the Specific-Action AVP set to the value INDICATION_OF_FAILED_RESOURCES_ALLOCATION to report the resource allocation failure, the Flows AVP containing the service data flows corresponding to the resources that could not be allocated, and the content version within the Content-Version AVP if it was included when the corresponding media component was provisioned; Section 4.4.2 page 18: When the AF receives the re-try interval within the Retry-Interval AVP, the AF shall not send the same service information to the PCRF again (for the same IPCAN session) until the re-try interval has elapsed; Section 5.3.39 page 44: The Retry-Interval AVP (AVP code 541) is of type Unsigned32, and it indicates a time interval in seconds to wait until which the AF retries to send the same service information to the PCRF (for the same IP-CAN session) when the service information is temporarily rejected by the PCRF (e.g. due to the detected congestion status of the cell the user is located in). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Zhou in view of Ludwig by rejecting, by the PCRF, the request including service information received from the AF to installing PCC/QoS rules based on the service information and re-transmitting, by the AF, same service information again after the re-try interval has elapsed of 3GPP TS 29.214. The motivation would have been to check that the service information provided by the AF is consistent with the operator defined policy rules before storing the service information (3GPP TS 29.214 Section 4.3.2 page 11).
Regarding claim 25 referring to claim 24, Zhou in view of Ludwig discloses A Traffic Detection Function (TDF) node configured for operation in a telecommunication network, the TDF node comprising: receiver circuitry; transmitter circuitry; and processing circuitry configured to: ... (Ludwig Fig. 7, ¶ [0090]: The network node 700 may implement an AF or TDF and thus may constitute the above described second network node. The network node 700 may be a server comprising a processor to carry .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466